


GUARANTY AGREEMENT
This Guaranty dated as of January 29, 2016 (the “Guaranty”), is made by PBF
Logistics LP, a Delaware limited partnership (“Guarantor”), in favor of Plains
Products Terminals LLC, a Delaware limited liability company (“Beneficiary”).
INTRODUCTION
This Guaranty is given in connection with the Asset Purchase Agreement dated as
of January 29, 2016 (the “Purchase Agreement”), between the Beneficiary and PBF
Logistics Products Terminals LLC (the “Buyer”). The Purchase Agreement requires
the Guarantor to execute and deliver this Guaranty to Buyer concurrently with
the execution of the Purchase Agreement. The Guarantor believes that it will
obtain substantial direct and indirect benefit from the rights and benefits
obtained by Buyer under the Purchase Agreement. Therefore, to induce the
Beneficiary to enter into the Purchase Agreement, the Guarantor hereby agrees as
follows:
AGREEMENT
Section 1.
Guaranty.



1.1     The Guarantor irrevocably guarantees to the Beneficiary the full
performance and payment of Buyer’s obligations under the Purchase Agreement,
including the indemnification obligations under Article X of the Purchase
Agreement subject to the limitations and conditions set forth therein,
including, without limitation, the limits set forth in Section 10.3 thereof, and
the time limitations from the date of this Guaranty set forth in 10.5 of the
Purchase Agreement (collectively, the “Guaranteed Obligations”); provided,
however, such time limitations shall be extended indefinitely with respect to
any individual obligation as to which Beneficiary has initiated the dispute
resolution procedures of Section 12.20 or any other dispute resolution provision
of the Purchase Agreement against Buyer and has given written notice to
Guarantor within such time limitations in order to enforce the Guaranteed
Obligations pertaining to only the individual obligation(s) for which notice was
given until such time as such dispute resolution procedures are concluded.


This Guaranty is solely and exclusively for the benefit of the Beneficiary and
may not under any circumstances be enforced for the benefit of any third party
which is not an assignee of the Beneficiary.
Section 2.
Guaranty Absolute.



2.1     This Guaranty shall be deemed accepted upon receipt by Beneficiary. The
Guarantor’s obligations under this Guaranty are effective immediately, are
continuing, and cover all Guaranteed Obligations arising prior to and after the
date hereof. This Guaranty may not be revoked by the Guarantor and shall
continue to be effective with respect to Guaranteed Obligations arising or
created after any attempted revocation by the Guarantor.


2.2     The Guarantor guarantees that the Guaranteed Obligations will be
performed or paid strictly, regardless of any law, regulation, or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Beneficiary with respect thereto. The Guarantor agrees that the
Guarantor’s obligations under this Guaranty shall not be released, diminished,
or impaired by, and waives any rights which the Guarantor might otherwise have
which relate to:


(a)Any amendment, modification, increase, reduction, extension, or rearrangement
of the Guaranteed Obligations, any amendment, supplement, or other modification
of the Purchase Agreement, any waiver or consent granted thereunder, including
waivers of the payment and performance of the Guaranteed Obligations, or any
sale, assignment, delegation, or other transfer of the Guaranteed Obligations;


(b)Any grant of any security or support for the Guaranteed Obligations,
including any pledge of collateral for the Guaranteed Obligations or any person
guaranteeing or otherwise becoming liable for the payment or performance of the
Guaranteed Obligations;




--------------------------------------------------------------------------------






(c)Any impairment of any security or support for the Guaranteed Obligations,
including any full or partial release, exchange, subordination, or waste of any
collateral for the Guaranteed Obligations or any full or partial release of
Buyer, any guarantor, or any other person liable for the payment of the
Guaranteed Obligations;


(d)Any change in the organization or structure of Buyer, any guarantor, or any
other person liable for payment of the Guaranteed Obligations; or the
insolvency, bankruptcy, liquidation, or dissolution of Buyer or any other person
liable for the payment of the Guaranteed Obligations;


(e)The failure to give notice of the occurrence of any of the events or actions
referred to in this Section 2.2, notice of any default or event of default,
however denominated, notice of intent to demand, notice of demand, notice of
presentment for payment, notice of nonpayment, notice of intent to protest,
notice of protest, notice of grace, notice of dishonor, notice of bringing suit,
notice of sale or foreclosure of any collateral for the Guaranteed Obligations,
notice of the Beneficiary’s transfer of the Guaranteed Obligations, notice of
the financial condition of or other circumstances regarding Buyer, or any other
person liable for the Guaranteed Obligations, or any other notice of any kind
relating to the Guaranteed Obligations; or


2.3     This Guaranty shall continue to be effective for the time periods set
forth in Section 1.1 or until all Guaranteed Obligations have been irrevocably
performed or paid in full, at which time this Guaranty shall immediately
terminate. Guarantor reserves for itself all rights and defenses of Buyer not
expressly waived herein.


Section 3.Unimpaired Collection.


3.1     There are no conditions precedent to the enforcement of this Guaranty.
It shall not be necessary for the Beneficiary to exhaust the Beneficiary’s
remedies against Buyer or any other person liable for the performance or payment
of the Guaranteed Obligations in order to enforce performance or payment by the
Guarantor under this Guaranty to enforce any support for the payment of the
Guaranteed Obligations, or to enforce any other means of obtaining payment of
the Guaranteed Obligations. The Beneficiary shall not be required to mitigate
damages or take any other action to reduce, collect, or enforce the Guaranteed
Obligations.


3.2     Until all Guaranteed Obligations have been irrevocably performed or paid
in full (and therefore the payment thereof is no longer subject to being set
aside or returned under the law), and to the extent of the Guaranteed
Obligations, the Guarantor agrees not to take any action pursuant to any rights
which it may acquire against Buyer, or any other person liable for the
performance or payment of the Guaranteed Obligations under this Guaranty,
including any right of subrogation (including any statutory rights of
subrogation under Section 509 of the Bankruptcy Code, 11 U.S.C. §509),
contribution, indemnification, reimbursement, exoneration, or any right to
participate in any claims or remedy of the Beneficiary, with any necessary
endorsement, to be applied to the Guaranteed Obligations. This Section 3 is not
intended to be a permanent waiver of any right of the Guarantor. Notwithstanding
anything else contained herein, nothing in this Section 3.2 shall impair or
limit the Beneficiary’s rights to enforce this Guaranty against the Guarantor.


Section 4.Miscellaneous.


4.1     The Guarantor hereby warrants to the Beneficiary that the Guarantor now
has and will continue to have independent means of obtaining information
concerning the affairs, financial condition and business of the Buyer. The
Beneficiary shall not have any duty or responsibility to provide the Guarantor
with any credit or other information concerning the affairs, financial condition
or business of the Buyer which may come into the Beneficiary’s possession.


4.2     No delay on the part of the Beneficiary in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise by
the Beneficiary of any right or remedy shall preclude other or further exercise
thereof or the exercise of any other right or remedy; nor shall any modification
or waiver of any of the provisions of this Guaranty be binding upon either party
except as expressly set forth in a writing duly signed and delivered on behalf
of both parties.




--------------------------------------------------------------------------------






4.3    This Guaranty shall be governed by the laws of the State of New York.
Each of Seller and Buyer (a) irrevocably submits to the exclusive jurisdiction
of any New York state court or United States District Court sitting in the
Borough of Manhattan, New York, New York, and (b) irrevocably waives any
objection that it may now or hereafter have to the laying of venue in such
forums and agrees not to plead or claim that any action in such forums would be
inconvenient. If any provision in this Guaranty is held to be unenforceable,
such provision shall be severed and the remaining provisions shall remain in
full force and effect. If a due date for an amount payable is not specified in
this Guaranty the due date shall be the date on which the Beneficiary demands
payment therefor. The Beneficiary’s remedies under this Guaranty shall be
cumulative of all other rights and remedies under applicable law or contracts,
and no delay in enforcing this Guaranty shall act as a waiver of the
Beneficiary’s rights hereunder. The provisions of this Guaranty may be waived or
amended only in writing signed by the Guarantor and Beneficiary. This Guaranty
shall bind and inure to the benefit of the Guarantor and the Beneficiary and
their respective successors and assigns. The Guarantor may not assign its rights
or delegate its duties under this Guaranty, except to a successor of Guarantor
or to an entity that acquires all or substantially all of the assets of
Guarantor that agrees to be bound by the terms hereof; provided that the
Guarantor shall not be released from any of its duties or obligations hereunder
as a result of such assignment.


4.4.    The Guarantor, in the person of the undersigned officer, represents and
warrants to the Beneficiary that it is authorized to guaranty the Guaranteed
Obligations, that it has all of the rights and powers necessary to do so, and
that the individual signing below is authorized to bind the Guarantor to its
obligations under this Guaranty. Provided, however, it is expressly understood
that this Guaranty is without recourse of any kind against PBF Logistics GP LLC
(acting hereunder in its capacity as the general partner of the Guarantor).
THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES RELATING TO THIS
GUARANTY.
[Signature Page Follows]








--------------------------------------------------------------------------------




EXECUTED as of the date first above written.


PBF LOGISTICS LP
By PBF LOGISTICS GP LLC, its General Partner
 
 
 
By:
/s/ Matthew Lucey
 
Name:
Matthew Lucey
 
Title:
Executive Vice President









